Candlek, J.
1. The evidence objected to, even if not technically admissible, was harmless to the plaintiff in error, as the fact sought to be established thereby was not denied by it and was abundantly proved by its own witnesses.
2. The evidence on the trial before the magistrate was sufficient to support the verdict found against the defendant in its capacity either of carrier or of warehouseman, and it was therefore not error for the judge of the superior court to overrule the certiorari.

Judgment affirmed.


All the Justices concurring, except Lumpkin, P. J., absent,